IN THE SUPREME COURT OF THE STATE OF NEVADA


                    PETER JASON HELFRICH,                                   No. 70163
                    Petitioner,
                    vs.
                    THE FIRST JUDICIAL DISTRICT
                    COURT OF THE STATE OF NEVADA,
                                                                                FILED
                    IN AND FOR THE COUNTY OF                                     MAY 1 1 2016
                    CARSON CITY; AND THE
                    HONORABLE JAMES E. WILSON,
                    DISTRICT JUDGE
                    Respondents.

                             ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                                This original pro se petition for a writ of mandamus seeks to
                    compel the district court to rule on petitioner's "motions to change venue
                    from state to federal court." Having considered the petition and the
                    attached documents, we are not persuaded that our extraordinary and
                    discretionary intervention is warranted at this time. NRS 34.160; Smith
                    v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851,
                    853 (1991). In particular, it is unclear whether petitioner has resubmitted
                    his motions in the First Judicial District Court following a venue transfer
                    from the Eighth Judicial District Court. Once the motions have been
                    resubmitted, we are confident that the First Judicial District Court will
                    timely resolve petitioner's motions. Accordingly, we
                                ORDER the petition DENIED.



                                            Hardesty



                    Saitta                                    Pickering
                                                                           PiagAili, ,J
SUPREME COURT
          OF
       NEVADA


(o)   1947A    e,
                 cc: Hon. James E. Wilson, District Judge
                      Peter Jason Helfrich
                      Attorney General/Carson City
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A    e